Pee Curiam :
This case is ruled by Entwisle v. Mulligan, ante, 417, just decided. The facts are almost identical. The only serious difference between the cases is the answer of the court to the defendant’s second point Avheu the learned judge told the jury that “the notes are signed by John and Joseph.” This was not strictly accurate. The notes were signed in the firm name. It could not have misled the jury, however, as they could see by inspection of the note that it was in the firm name, and that the signature therefore could have been by one only of the firm. *425All that the court meant, and all the jury could have understood, was that the note bore the signature of the firm.
Judgment affirmed.